      Case 3:19-cv-00449-LRH-WGC Document 86 Filed 09/07/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                        DISTRICT OF NEVADA – NORTHERN DIVISION
 8   TESORO REFINING & MARKETING                      CASE NO.: 3:19-cv-00449-LRH-WGC
     COMPANY LLC, a Delaware limited liability
 9   company,
10                        Plaintiff,                  ORDER TO
     v.                                               EXTEND DEADLINE TO FILE REPLY IN
11                                                    SUPPORT OF DEFENDANTS’ MOTION
     ALANDDON LLC, a Nevada limited liability         FOR PARTIAL SUMMARY JUDGMENT
12   company; KIM FIEGEHEN, as Guardian ad            (ECF No. 46) – FIRST REQUEST
13   Litem for DONALD A. LEHR, individually;
     VALARIE M. LEHR, individually; and KIM
14   FIEGEHEN, as Guardian ad Litem, for ALLAN
     G. FIEGEHEN, individually.
15
                          Defendants.
16
17
18
19          Plaintiff TESORO REFINING & MARKETING COMPANY LLC (“Tesoro”), by and through
20   its attorneys of record, the law firm of LITCHFIELD CAVO LLP, and ALANDDON LLC, and KIM
21   FIEGEHEN, as Guardian Ad Litem, for ALLAN G. FIEGEHEN and DONALD A. LEHR
22   (collectively referred to as “Defendants”) by and through their attorneys of record, the law firm of
23   ALLISON MACKENZIE, LTD., do hereby stipulate and agree as follows:
24          1.     Plaintiff filed its first amended complaint on November 15, 2019 (ECF No. 17).
25          2.     Defendants filed their answer to the amended complaint on May 29, 2020 (ECF 32).
26          3.     The current deadlines, pursuant to the stipulated discovery plan and scheduling order –
27   fourth request are: Discovery Cut-Off – June 14, 2021; Amend the pleading or add parties – February
28
     26, 2021; Initial Expert Disclosure: February 14, 2021; Rebuttal Expert Disclosure: March 15, 2021;

                                                      1
      Case 3:19-cv-00449-LRH-WGC Document 86 Filed 09/07/21 Page 2 of 2




 1   Dispositive Motion Deadline: July 19, 2021 and Joint Pre-Trial Order: June 29, 2021.
 2           4.        On December 23, 2020, Defendants filed their Motion for Partial Summary Judgment
 3   on Plaintiff’s Second Claim for Relief (Breach of Contract against Guarantors)(the “MPSJ”)(ECF No.
 4   46).
 5           5.        Plaintiff filed its response to Defendants MPSJ on August 30, 2021 (ECF No. 84).
 6
             6.        Plaintiff has agreed that Defendants’ shall have until Friday, September 24, 2021 to file
 7
     a Reply in support of its MPSJ (ECF No. 46).
 8
             7.        This is Plaintiff’s first request for an extension in regard to the MPSJ (ECF No. 46).
 9
     This extension will not affect the current deadlines.
10
     IT IS SO STIPULATED.
11
       DATED this 3rd day of September, 2021.              DATED this 3rd day of September, 2021.
12
13     By:        /S/ Ryan D. Russell                      By:     /S/ Griffith H. Hayes
                  RYAN RUSSELL, ESQ.                               GRIFFITH H. HAYES, ESQ.
14                                                                 Nevada Bar No. 7374
                  Nevada State Bar No. 8646
15                rrussell@allisonmackenzie.com                    ALICIA A. HAGERMAN, ESQ.
                                                                   Nevada Bar No. 10891
16                                                                 LITCHFIELD CAVO LLP
                  ALLISON MacKENZIE, LTD.                          3993 Howard Hughes Parkway, Suite 100
                  402 North Division Street                        Las Vegas, Nevada 89169
17                Carson City, NV 89703                            Tel: 702-949-3100
18                Tele: (775) 687-0202                             Fax: 702-916-1779
                  Fax: (775) 882-7918                              Hayes@LitchfieldCavo.com
19                Attorneys for Defendants                         Hagerman@LitchfieldCavo.com
                                                                   Attorneys for Plaintiff
20
21
22   IT IS SO ORDERED.
23
24
25   Date: September 7, 2021                                   _________________________
                                                               LARRY R. HICKS
26                                                             United States District Judge
27
28


                                                           2
